*526Dissenting Opinion
Buchanan, P. J.
I respectifully dissent on the ground that:
The Exclusionary Rule should not be extended to other than strictly criminal proceedings.
In a recent United States Supreme Court case, United States v. Janis (1976), 96 S.Ct. 3021, 3029, the Court observed that:
In the complex and turbulent history of the rule, the Court never has applied it to exclude evidence from a civil proceeding, federal or state.
And later in the opinion:
In some cases the courts have refused to create an exclusionary rule ... in proceedings other than strictly criminal prosecutions. At 3033. See United States ex rel. Sperling v. Fitzpatrick (2d Cir. 1970), 426 F.2d 1161 (intrasovereign/ parole revocation); United States v. Schipani (2d Cir. 1970), 435 F.2d 26, cert. denied, 401 U.S. 983 (1971), (intersovereign/sentencing).
Exactly what constitutes a “strictly criminal” prosecution and what constitutes a purely civil proceeding is not always discernible.
A paternity proceeding in Indiana has been described by the Indiana Supreme Court as “both civil and criminal” in character, in that the statutes provide in the alternative for the issuance of notice to the defendant by the service of summons or for his arrest as in criminal cases. State ex rel. Beaven v. Marion Juvenile Court (1962), 243 Ind. 209, 211, 184 N.E.2d 20, 21. However, the purpose of the proceeding is not to impose a fine, a forfeiture or imprisonment but rather to conduct an expeditious proceeding in order that “the infant which is the subject of the action may be supported from the time of its birth.” State ex rel. Beaven v. Marion Juvenile Court, supra at 212, 184 N.E.2d at 21. I do not consider such á proceeding to be a strictly criminal proceeding in which the Exclusionary Rule would fulfill its purpose of deterring “future unlawful police conduct.” United States v. Calandra (1974), 414 U.S. 338, 347.
*527Mr. Justice Blackmun in Janis pierced the heart of the matter:
Jurists and scholars uniformly have recognized that the exclusionary rule imposes a substantial cost on the societal interest in law enforcement by its proscription of what concededly is relevant evidence. (Citations omitted.) 96 S.Ct. at 3029.
The societal interest in deterring future unlawful police conduct seems to me in the case before us to be more than overweighed by the societal interest in the admission of relevant evidence which would form the basis for the future support of an infant ... a civil duty or obligation in which the State has a paramount interest.
I fail to see how the remedial objective of deterring future police conduct is efficaciously served by the extension of the Exclusionary Rule to what is essentially a civil proceeding with one criminal aspect to it.
As there are no Indiana cases on this subject, reference is necessary to federal authorities. The two most recent United States Supreme Court cases indicate a trend to restrict rather than extend the exclusionary principle. In United States v. Janis, supra, application of the Rule was denied in a civil proceeding for a tax refund.
The danger of future unlawful police conduct is primarily in the criminal field and if the prime purpose of the rule “if not the sole one”1 is to deter future unlawful police conduct, then the remedial objective receives little benefit by being applied in a paternity action which is essentially a civil proceeding, the result of which is that the one charged with paternity must discharge a civil duty to support an infant he has sired. See Sullivan v. O’Sullivan (1959), 130 Ind. App. 142, 146, 162 N.E.2d 315, 317.
Thus, while I am willing to concede that J. E. G.’s arrest *528may have been illegal,2 society’s interest in the fatherhood of the child requires admission of his acknowledgment of fatherhood.
To balance the societal interest any other way is to defeat the ends of justice.
Note. — Reported at 360 N.E.2d 1030.

. United States v. Janis, supra at 3028.


. It is unclear from the record whether J. E. G.’s arrest was actually illegal.